Citation Nr: 1124343	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  02-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the left clavicle with separation of the left acromioclavicular joint.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a gunshot wound (GSW) with fracture of left ilium and damage to muscle group XVII.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1966 to October 1969 and from December 1970 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, denied the Veteran's request to increase the disability rating above 20 percent for his residuals of a GSW with fracture of left ilium and damage to muscle group XVII, and declined to increase the disability rating above 10 percent for residuals of a fracture of the left clavicle with separation of the left acromioclavicular joint.

In August 2002, the Veteran provided testimony at a video conference hearing before a Veterans Law Judge (VLJ) who has since left the Board, and a transcript of that hearing is of record.  In June 2003, the Board remanded the Veteran's claim for further development.  

In May 2008, the Veteran was notified that the VLJ who conducted the August 2002 hearing had left the Board, and the Veteran was offered the opportunity to have a new hearing.  By correspondence dated May 2008, the Veteran requested a new hearing.  In June 2008, the Board again remanded the Veteran's claim in order to schedule such a hearing.  In October 2008, the Veteran provided testimony before a VLJ, but not the one who conducted the August 2002 video conference hearing, and who also has since left the Board.  A transcript of that hearing is of record.  

In December 2009, the Board again remanded the Veteran's claim for further development of the medical record.  

In June 2010, the Veteran was notified that the VLJ who conducted the October 2008 hearing had left the Board, and the Veteran was offered the opportunity for a new hearing.  By correspondence dated June 2010, the Veteran requested a new hearing.  In December 2010, the Board remanded the case for such hearing to be scheduled.  In February, 2011, however, the Veteran properly withdrew his request for such hearing.  The Veteran's hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).  The case is once again before the Board.

As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded this claim in December 2010 in order to schedule the Veteran with a hearing before a VLJ.  The Veteran then properly withdrew his hearing request.  The Board finds that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The issue of entitlement to service connection for an acquired psychiatric condition has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In January 2007, prior to the promulgation of a decision in this appeal, the Board received a request from the Veteran to withdraw the appeal of the issue of entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the left clavicle with separation of the left acromioclavicular joint.

2.  The Veteran's residuals of a GSW with fracture of left ilium and damage to muscle group XVII are productive of moderate impairment of muscle group XVII.

3.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected residuals of a GSW with fracture of left ilium and damage to muscle group XVII would be inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the left clavicle with separation of the left acromioclavicular joint.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a disability rating in excess of 20 percent for residuals of a GSW with fracture of left ilium and damage to muscle group XVII are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5317 (2010).

3.  The criteria for referral of the Veteran's residuals of a GSW with fracture of left ilium and damage to muscle group XVII for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.
      
      a)	Standard of Review

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

      b)	Notice
      
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated March 2001 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with Dingess notice at the time of his claim.  Instead, in March 2006, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.

Regardless, in the instant case, the issue of a higher disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.
      
      c)  	Duty to Assist

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which for the relevant period of time include five VA examinations and VA treatment records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded with five VA examinations of the residuals of his gunshot wound during the relevant time period.  The reports of the VA examinations indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's right shoulder disability in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  As noted above, the Veteran was afforded the opportunity to testify before a VLJ, and the record contains transcripts from two such hearings.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Issue Withdrawn on Appeal

In a January 2007 letter, the Veteran stated that he wished to withdraw his claim for entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the left clavicle with separation of the left acromioclavicular joint.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (holding that when a claim is withdrawn by a veteran, it ceases to exist, is no longer pending, and is not viable).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  See 38 C.F.R. § 20.204(b) (2010).  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  See id.  When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

In the instant case, the Veteran's request for a withdrawal is in writing, and it includes the Veteran's name and claim number.  As of the date of the January 2007 letter, the Board had not yet issued a final decision on the Veteran's claim.  Therefore, the Veteran's withdrawal of this claim is valid.  Accordingly, further action by the Board regarding the Veteran's claim for entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the left clavicle with separation of the left acromioclavicular joint is not appropriate, and the appeal must be dismissed.

Increased Rating

The Veteran contends that the residuals of a GSW are more severely disabling than contemplated by the current 20 percent disability rating.

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects the veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Muscle disabilities are evaluated as slight, moderate, moderately severe, or severe, based on the type of injury, the history and complaints of the injury, and objective findings.  See 38 C.F.R. § 4.56(d) (2010).  This evaluation considers the totality of the circumstances, and no single factor is controlling.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006).  The "cardinal signs" of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  See 38 C.F.R. § 4.56(c) (2010).

A slight disability of muscles involves a simple muscle wound without debridement or infection.  Service department records reflect a superficial wound with brief treatment and return to duty and healing with good functional results.  There are no cardinal signs or symptoms of muscle disability.  The objective findings include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in the muscle tissue.  See 38 C.F.R. § 4.56(d)(1) (2010).

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue; signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  See 38 C.F.R. § 4.56(d)(2) (2010).  

A moderately severe disability of muscles involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular cicatrization.  There must be evidence of hospitalization for a prolonged period in service for treatment of the wound.  The record must contain consistent complaints of the above-described cardinal symptoms of muscle wounds.  There must be evidence of unemployability because of inability to keep up with work requirements, if present.  The objective findings are entrance and, if present, exit scars which are so situated as to indicate a track of a missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, or loss of muscle substance or loss of normal firm resistance of muscles compared with the sound side.  The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3) (2010).

Finally, a severe disability of muscles involves a through-and-through or deep penetrating wound due to a high-velocity missile, or a large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and cicatrization.  The history and complaints are similar to the criteria set forth for a moderately severe level, in an aggravated form.  The objective findings include extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile.  The following, if present, are also signs of severe muscle damage: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesions of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56(d)(4) (2010).

The skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  See 38 C.F.R. § 4.55(b) (2010).  In this case, the Veteran's wound was to his abdomen (left ilium and sigmoid colon), part of muscle group XVII.  These muscles include the gluteus maximus, gluteus medius, and gluteus minimus.  This muscle group provides extension of the hip; abduction of the thigh; elevation of opposite side of the pelvis; tension of fascia lata and iliotibial (Maissiat's) band, and, acting with Muscle Group XIV, provides postural support of the body steadying the pelvis upon the head of the femur and the condyles of femur on the tibia.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 (2010).

The Board notes that the record does not demonstrate injury to any muscle groups other than muscle group XVII.  The Board finds the identified muscle injury and the diagnostic code used for evaluation in this case are appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

The Board adds that it has also considered rating the Veteran's disability under the diagnostic codes addressing limitation of motion of the hip.  See 38 C.F.R. § 4.73, Diagnostic Codes 5250-55 (2010).  However, as will be discussed in detail below, the medical evidence of record demonstrates that the Veteran has no limitation of motion of any joint due to his muscle injury, and the Veteran does not so contend.

A noncompensable evaluation is warranted for slight impairment of a muscle in Muscle Group XVII.  A 20 percent rating is warranted for moderate impairment, a 40 percent rating is warranted for moderately severe impairment, and a 50 percent rating is warranted for severe impairment.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 (2010).  A through-and-through injury with muscle damage must be evaluated as no less than a moderate injury for each group of muscles damaged.  See 38 C.F.R. § 4.56(b) (2010).

In the instant case, a review of the Veteran's service treatment records reveals that in May 1967, while serving in the vicinity of Da Nang in the Republic of Vietnam, the Veteran suffered a through-and-through GSW of the abdomen involving the left iliac wing, a perforation of the sigmoid colon, and multiple perforations to the jejunum.  The Veteran had jejunal resection with anastomosis, sigmoid colostomy, and debridement of the ilium.  In June 1967, secondary closure of the iliac wound was performed without incident.  In July 1967, the Veteran was returned to surgery for closure of the colostomy, which occurred without incident, and the Veteran was returned to duty.

On several occasions thereafter in service, the Veteran complained of stomach pain.  In October 1968, the Veteran complained of intermittent pain in the lower left quarter of his abdomen.  The treatment record noted numerous healed abdominal scars, no rigidity or rebound tenderness, and active bowel sounds.  In April 1969, the Veteran complained of cramping right- and left-sided pain in his abdomen.  The Veteran noted pain on active flexion of his right thigh.  The Veteran's bowel sounds were normal, and the treatment records note that the Veteran's abdominal scars were flat and soft.  The Veteran reported tenderness to deep palpation bilaterally.

In September 1972, the Veteran received an in-service neurological examination after complaining of pain in his left buttock and thigh.  The neurologist diagnosed the Veteran with neuroplexia of the nerves to the left lower extremities from the gunshot wound.  The neurologist noted that the Veteran regained full function and noted that the Veteran had no neurological deficit in that extremity.  The Veteran's separation examination shows various surgical scars but was otherwise negative.

The Veteran has been provided with four examinations during the period of time relevant to his claim.  The Veteran received a VA examination in October 2001.  The Veteran complained of constant pain and stiffness in the area of the left hip, noting that nothing in particular precipitated the pain and nothing improved the pain.  Specifically, the Veteran complained of pain at the bony site of the GSW in the anterior portion of the pelvis.  The Veteran used no crutches, braces, or canes, and the Veteran had no surgeries since the 1967 surgeries treating the GSW.  The Veteran had no history of dislocation, subluxation, or inflammatory arthritis.  The Veteran has a full range of motion of his left hip, with 100 degrees of flexion, 30 degrees of extension, 40 degrees of abduction, 20 degrees of adduction, 40 degrees of internal rotation, and 50 degrees of external rotation.  The Veteran had slightly weakened motions of the left lower extremity as compared to the right upper extremity.  The Veteran had no restriction of motion with active or passive range of motion testing, and the Veteran complained of pain only at the site of the exit wound.  The Veteran had paresthesias at the region of the exit wound, but otherwise had no neurological defects.

The Veteran received another VA examination in April 2003.  At that time, the Veteran complained of groin pain and decreased sensation in the left hip as well as occasional swelling.  He stated that he walked with a limp secondary to the pain in his hip, but he did not use a cane, crutches, or other assistive devices.  The Veteran stated that his hip condition gave him difficulties falling asleep.  The examiner noted a scar located on the lateral aspect of the left hip that was tender to palpation, measured approximately 20 centimeters in length, and which was hypopigmented compared to normal areas of skin.  The examiner noted that the scar was minimally disfiguring.  There was no limitation of function by the scar.  The Veteran had full range of motion of the hip joint with flexion to 100 degrees, extension to 30 degrees, abduction to 30 degrees, adduction to 20 degrees, internal rotation to 30 degrees, and external rotation to 40 degrees.

The Veteran underwent another VA examination in July 2004.  The Veteran complained of groin pain, and he reported a feeling of decreased sensation in the left hip and a feeling of swelling.  The Veteran also reported a sharp pain in the left hip radiating to the low back and spine area, and down his legs.  The Veteran did not use a walker or cane for ambulation.  The Veteran denied any dislocation or recurrent subluxation of the hip.  The examiner observed that the Veteran walked with a normal gait.  The examiner observed a scar located on the lateral aspect of the left hip that was tender to palpation.  The scar measured approximately 20 centimeters in length and was hypopigmented compared to normal areas of skin.  The examiner found the scar to be minimally disfiguring.  The examiner noted that the scar produced no limitation of function, because the Veteran had a full range of motion of the hip joint, with flexion to 100 degrees, extension to 30 degrees, abduction to 40 degrees, adduction to 20 degrees, internal rotation to 40 degrees, and external rotation to 40 degrees.  The examiner noted a left hip sprain with minor degenerative joint disease.

The Veteran's most recent VA examination occurred in August 2009.  The examiner noted the presence of two barely-visible scars on the lateral aspect of the left hip at the level of the iliac crest.  One of the scars measured 4 inches by 1/4 inch; the other measured 1.5 inches by 1/8 inch.  The scars were not painful or tender to touch, nor were they adherent.  The examiner noted that both scars were very shallow and appeared not to affect anything around them.  The examiner noted no intermuscular scarring.  The examiner found that the Veteran's muscle function was normal in terms of comfort, endurance, and strength sufficient to perform the activities of daily living.  There were no residuals of nerve or tendon damage.  The examiner noted residuals of bone damage, visible on x-ray examination of the left iliac bone.  The examiner noted that this damage did not have any functional effects on the Veteran.  The examiner found no evidence of muscle herniation, loss of deep fascia or muscle substance, or limitation of motion of joints as a result of the GSW.  The examiner concluded that the Veteran suffered from a left hip GSW with no obvious clinically significant residual muscle effects.  Taking note of the Veteran's complaints of pain in his left hip and pelvis, the examiner concluded that such pain could not be explained on the basis of any residual effects of his service connected GSW.  The examiner found no significant skeletomuscular issues that could lead to his pain returning two decades after the injury in question.  The examiner instead opined that the Veteran's progressive pain was due to degenerative joint disease in his left joint or referred from his lumbar spinal stenosis.  The examiner concluded that the cardinal objective signs and symptoms of muscle disability, including loss of power, coordination/uncertainty of movement were clinically undetectable on examination.

The Veteran additionally received a joint examination in August 2009.  The examiner noted no history of trauma to the joints and no history of neoplasm.  The examiner noted no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, effusions, symptoms of inflammation, or flare-ups of joint disease.  The Veteran reported having an ability to stand for 15-30 minutes and an ability to walk for one-quarter of a mile.  The Veteran did not require the use of assistive devices to move.  The examiner found no other evidence of abnormal weight bearing, a loss of bone, or inflammatory arthritis.  The examiner found no deformity of the left hip or abnormal motion; the examiner noted a few barely-visible scars at the lateral aspect of the left hip.  Upon range of motion testing, the examiner noted no objective evidence of pain with active motion on either side.  The Veteran's range of motion on the left side was as follows: flexion zero to 80 degrees, extension zero to 30 degrees, abduction zero to 30 degrees.  The Veteran could cross his left leg over his right.  The Veteran's range of motion on the right side was as follows: flexion zero to 90 degrees, extension zero to 30 degrees, and abduction zero to 30 degrees.  The Veteran could cross his right leg over his left.  No joint ankylosis was found.  No evidence of deep vein thrombosis was found.


As noted above, a through-and-through injury with muscle damage must be evaluated as no less than a moderate injury for each group of muscles damaged.  The Veteran's muscle injury is rated accordingly: he is in receipt of a 20 percent evaluation for moderate disability to muscle group XVII for residuals of a GSW to the abdomen.  

The Board will evaluate whether the Veteran's muscle injuries would be better characterized as moderately severe, rather than moderate.  First, regarding the type of injury that the Veteran suffered, according to the Veteran's service treatment records, the Veteran experienced a through-and-through high velocity missile injury.  The record is silent, however, for evidence of debridement, prolonged infection or sloughing of soft parts, or intermuscular scarring.  Second, regarding the history and complaint of the injury, the Veteran's service treatment records indicate that he was indeed hospitalized for a prolonged period-123 days-for treatment of his wound.  The record is silent for consistent complaints of the cardinal signs and symptoms of muscle disability.  Specifically, the evidence of record is silent regarding complaints of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Third, regarding objective findings, the evidence indicates that the missile tracked through one muscle group.  There is no indication, however, of a loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the Veteran's sound side.  Similarly, the record contains little evidence that tests of strength and endurance compared with the sound side show positive evidence of impairment.  Though the Board notes that the Veteran's October 2001 VA examination referenced slightly weakened motions of the left lower extremity as compared to the right upper extremity, such findings have not been documented since, nor were such findings attributed specifically to the Veteran's muscle injury.  For these reasons, the Board finds that the Veteran's residuals from a GSW do not constitute a moderately severe injury of muscle group XVII, and a 40 percent rating is therefore not warranted.

Similarly, the Veteran's residuals from a GSW are not severely disabling.  As noted above, the Veteran experienced a through-and-through wound due to a high-velocity missile.  There is no evidence of record, however, of extensive debridement, prolonged infection, sloughing of soft parts, or intermuscular binding and scarring.  While the evidence shows a prolonged hospitalization following this injury, there is no record of consistent complaint of the cardinal signs and symptoms of muscle disability.  With respect to objective findings, there is no evidence of ragged, depressed, and adherent scars indicating wide damage to muscle groups.  There is no loss of deep fascia or muscle substance, and there are no soft flabby muscles in the wound area.  There is no evidence that muscles swell and harden abnormally in contraction.  There is no severe impairment of function compared to the sound side.  There is no x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of the scar, diminished muscle excitability to pulsed electrical current, atrophy, adaptive contraction, or induration of an entire muscle.  For these reasons, the Board finds that the Veteran's residuals from a GSW do not constitute a severe injury of muscle group XVII, and a 50 percent rating is therefore not warranted.

Further, even after considering the objective medical evidence and the Veteran's lay testimony, the weight of the probative evidence does not indicate that the severity of Veteran's service-connected disability has fluctuated throughout the appeal period to warrant staged ratings.  Thus, the assignment of staged ratings is not warranted.  See Hart, supra.

For all the foregoing reasons, the Board finds that a rating of 20 percent for residuals of a GSW with fracture of left ilium and damage to muscle group XVII is appropriate for the entire period of the appeal.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the weight of the evidence is against the claim, it is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Deluca Considerations

Because the Veteran's disability involves a muscle injury, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2006).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran reported during the October 2008 hearing that his disability causes him to experience fatigue, weakness, and pain, all warranting the assignment a higher level of disability.
 
The Board finds no reason to disbelieve the Veteran's subjective complaints.  Indeed, the Veteran is competent to testify as to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board believes, however, based on a evaluation of the evidence as a whole that such symptoms of pain, weakness, and fatigue are adequately compensated via the 20 percent disability now assigned, and do not warrant the assignment of a higher disability level. 

As noted above, the August 2009 VA examiner specifically determined upon physical examination of the Veteran's hip that his GSW residuals do not result in any limitation of motion, deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, effusions, or flare-ups. 

Accordingly, while the Board acknowledges the Veteran's complaints of hip weakness, pain, and fatigue, the medical evidence of record fails to demonstrate additional limitation of Muscle Group XVII function thereby.  Thus, there is no basis on which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Esteban Considerations

As noted above, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  The evaluation of the same disability under various diagnoses, however, is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

As noted above, the VA examiner in August 2009 observed scars on the lateral aspect of the left hip, one measuring 4 inches by 1/4 inch, and another measuring 1.5 inches by 1/8 inch.

The Board has considered whether a separate disability rating is warranted for the scars on the Veteran's left shoulder.  The Board notes that the scars are not disfiguring (on the head, face or neck) so as to warrant consideration of Diagnostic Code 7800.  The Veteran's residual scarring does not cover an area or areas of greater than 6 square inches (39 sq. cm) so as to warrant a compensable rating under either Diagnostic Code 7801 or 7802.  Nor does the evidence show that the scars are unstable or painful, except as any pain may be related to the Veteran's muscle injury, so as to warrant consideration of Diagnostic Code 7804.  See 38 C.F.R.        § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2010).  Therefore, the evidence indicates that any functional impairment due to the scars is intrinsically intertwined with the service-connected muscle damage.  Accordingly, the Board concludes that the assignment of separate disability ratings for the scars would therefore constitute improper pyramiding under 38 C.F.R. § 4.14.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for residuals of the Veteran's muscle injury, but, as discussed above, the Veteran does not meet those criteria.  

It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

Rice Consideration

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran stated at his October 2008 hearing that he worked for 30 years, most recently taking on a job in 2006 as a mail carrier.  The Veteran stated that he left this job in 2006.  Though the Veteran is currently unemployed, the record does not indicate that he became unemployed as a result of his disability, nor does it demonstrate a continuing inability of the Veteran to obtain gainful employment as a result of such disability.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

The appeal of the claim of entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the left clavicle with separation of the left acromioclavicular joint is dismissed.

Entitlement to a disability rating in excess of 20 percent for residuals of a GSW with fracture of left ilium and damage to muscle group XVII is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


